43 P.3d 1213 (2002)
180 Or. App. 605
Anthony BOWERS, Appellant,
v.
S. Frank THOMPSON, Superintendent, Oregon State Penitentiary, Respondent.
96C-13862; A99945
Court of Appeals of Oregon.
Submitted on Remand July 13, 2000.
Argued on Remand March 4, 2002.
Decided April 10, 2002.
Harrison Latto argued the cause and filed the brief for appellant.
Lore Bensel, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before EDMONDS, Presiding Judge, and LANDAU and HASELTON, Judges.
PER CURIAM.
Plaintiff seeks review of the dismissal of his petition for a writ of habeas corpus. Plaintiff initiated this proceeding to challenge a 1996 order of the Board of Parole and Post Prison Supervision setting his projected parole *1214 release date. Plaintiff's habeas corpus claim concerned only whether the projected parole release date was correct. Plaintiff has since been released on parole. Because the only relief plaintiff sought in this habeas corpus proceeding was parole release, this case has been mooted by his release on parole.
Appeal dismissed as moot.